Citation Nr: 1539368	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-09 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB).

2. Entitlement to service connection for a right foot disorder.

3. Entitlement to service connection for a low back disorder, to include as secondary to a right foot disorder.

4. Entitlement to service connection for an acquired psychiatric disorder, claimed diagnosed as posttraumatic stress disorder (PTSD) and anxiety disorder.

5. Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to May 1979.

This matter is on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and an April 2014 rating decision by the RO in St. Paul, Minnesota.  Jurisdiction over the appeal is currently with the RO in St. Paul, Minnesota.   

The Veteran testified before the undersigned Veterans Law Judge in June 2015.  A transcript of the hearing is of record.

While additional evidence has been entered into the record since the most recent adjudicative decisions, the Board has reviewed this evidence and finds that it is has been previously reviewed by the RO or does not relate to the issues on appeal.  Therefore, review of the claims at this point would not result in any prejudice to the Veteran.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issues of entitlement to an increased rating for PFB, as well as entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran's current right foot disorder, sleep apnea and low back disorder were not shown in service or for many years thereafter, and are unrelated to service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for a low back disorder, to include as secondary to a right foot disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3.  The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  

The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records and records submitted in conjunction with a claim to the Social Security Administration (SSA).  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claims.  

A VA examination with respect to the Veteran's right foot disorder was also obtained in May 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge in June 2015.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about his in-service injury, and how it affects his right foot.  He also discussed in detail the onset of his sleep apnea and back disorder.    

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is seeking entitlement to service connection for a right foot disorder, which he asserts is due to an incident in active duty where his foot was crushed by a forklift.  He is also seeking service connection for a back disorder, which he attributes to his right foot disorder, and for sleep apnea.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

In this case, the Board determines that service connection is not warranted for any of these disorders, based on the evidence of record.  As an initial matter, the service treatment records do indicate that the Veteran was involved in an incident in October 1978, which resulted in a fracture of the second metatarsal of the right foot.  The Board notes, however, that the severity of this injury appears to be somewhat mild, as he was placed on light duty in November 1978 for only one week, and the fracture was  observed to have already healed.  Indeed, a December 1978 document noted that the Veteran failed to seek any follow-up treatment.  

Additionally, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a low back disorder or sleep apnea while in service.  Significantly, the Veteran's separation physical examination in May 1979 fails to document any complaints of or observed symptoms related to any of these disorders.  

In fact, the post-service evidence does not reflect a clinical diagnosis related to a right foot disorder, a low back disorder or sleep apnea for many years after the Veteran left active duty service.  The first clinical indication of any of these disorders was not until osteoarthritis in the first metatarsal was observed via X-ray in December 2009.  A back disorder was not identified until moderate disc space narrowing was observed in May 2010, and sleep apnea was not clinically diagnosed until a sleep study that was performed in October 2014.  The Board emphasizes that this first indication of any of these disorders was not until approximately 30 years after he left active duty.  As such, a continuity of symptoms is not shown based on the clinical evidence.  

As part of this claim, the Board has assessed the credibility and probative weight of all relevant evidence, including the competency and credibility of statements made by the Veteran and others regarding his assertions of back symptoms since active duty.  In this regard, while the Veteran is competent to discuss the nature of some disorders despite his status as a lay person, he is not competent diagnose a disorder such as sleep apnea, or musculoskeletal disorders to the back or feet, as these may not be diagnosed by their unique and readily identifiable features, and thus require a determination that is "medical in nature."  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  

Nevertheless, the Veteran is competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In making this determination, the Board notes that the Veteran submitted a claim in February 1997, seeking service connection for a left foot disorder, which he attributed to the same in-service accident noted here.  Indeed, he submitted a second claim for a left foot disorder in November 2004.  The fact that the Veteran twice attempted to attribute a left foot disorder to the same accident that the service treatment records clearly indicate was to the right foot significantly diminishes his credibility in discussing his health history.  Caluza v. Brown, 7 Vet. App. at 511 (the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  As an initial matter, none of the evidence of record attributes the Veteran's sleep apnea or his back disorder to active duty service, nor has any treating professional opined that such a relationship exists. 

As for the Veteran's right foot disorder, the Board places significant value on the opinions of a VA examiner who evaluated the Veteran's symptoms in May 2010.  On that occasion, the examiner observed that the Veteran sustained a fracture to the second metatarsal of the right foot in October 1978.  However, a subsequent examination in January 1979 was normal.  Upon examination, the range of motion in the feet and toes was normal, although mild hallux valgus was noted.  X-rays taken in December 2009 revealed osteoarthritis in the first metatarsal-phalangeal joint.  

After the examination was completed, the examiner opined that the Veteran's arthritis was less likely than not related to his in-service injury.  In providing this opinion, the examiner pointed out that the in-service injury was to the second metatarsal bone, and his current disability was to the first metatarsal joint.  Given that there were no apparent residuals from the in-service accident, the injury and the current disorder were unrelated.  In this regard, the Board tangentially notes that the service treatment records do not indicate any disorder to the first metatarsal at any point during service, nor is there any indication that his current osteoarthritis or hallux valgus is related to his service.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his right foot and low back disorder, as well as his sleep apnea, to his active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of musculoskeletal disorders to the feet or back, or to sleep apnea.  See Jandreau, 492 F.3d at 1377, n.4.  Because these disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the disorders on appeal are found to lack competency.

Finally, although the Veteran has asserted that his back disorder is etiologically related to his right foot disorder, service connection cannot be granted on this basis, as the Board has determined that service connection for his right foot disorder is not warranted.  Therefore, there is no disorder upon which another disorder may be service-connected on a secondary basis.  38 C.F.R. § 3.310 (2015).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.



ORDER

Service connection for a right foot disorder is denied.

Service connection for a low back disorder, to include as secondary to a right foot disorder, is denied.

Service connection for sleep apnea is denied.  


REMAND

Unfortunately, remands are required for the Veteran's claims related to his acquired psychiatric disorder and skin disorder. 

First, in an April 2014 Rating Decision, the Veteran was granted service connection for PFB, with a noncompensable rating assigned under 38 C.F.R. § 4.118, Diagnostic Code (DC)7806 (addressing dermatitis).  When considering whether a rating is warranted as dermatitis, a compensable rating is warranted when the evidence shows affected skin that:
* Covers 5 to 20 percent of the entire body;
* Covers 5 to 20 percent of exposed areas; or 
* Requires the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the last 12-month period.
38 C.F.R. § 4.118, DC 7806 (2015).  

Here, while the Veteran underwent a VA examination in February 2014, this examination did not discuss whether the disorder covers at least 5 percent of the whole body or exposed area.  This is important, as the Veteran specifically asserted in in October 2014 that his skin disorder covered more than 5 percent of his body, and specifically covered his head, neck, chest, back, and shoulders.  The Veteran has also more recently implied that he has received medication for this disorder.  Therefore, a new VA examination is warranted. 

Regarding his acquired psychiatric disorder claim, the Veteran has been diagnosed with an adjustment disorder and anxiety disorder.  However, as is most pertinent here, he was diagnosed at an evaluation in July 2012 with "provisional PTSD" resulting from his in-service injury.  While this diagnosis is admittedly "provisional," it is sufficient to warrant a VA examination.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from any VA Medical Center in the North Florida/South Georgia Heath System, the VA Medical Center in Minneapolis, Minnesota, or from any VA facility from which the Veteran has received treatment that is not already added to the claims file.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit the records thereof. 

2.  Once this is done, the RO should schedule the Veteran for a VA examination to determine whether or not the Veteran has an acquired psychiatric disability, to include PTSD, that is related to military service.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

If PTSD is diagnosed, the examiner should specify if such symptoms are related to a specific stressor event.  For any diagnosed psychiatric condition other than PTSD, the examiner is asked to opine whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's disability had onset in service, was caused or permanently aggravated by the Veteran's active military service or is otherwise related thereto.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claims folder and a copy of this Remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed.

3.  Schedule the Veteran for an examination to determine the current nature and extent of his skin disorder.  The claims folder should be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  The examiner should specifically state the percent of the Veteran's exposed area and whole body that is affected by his PFB, as well as the type and frequency of any medications he uses to control this condition.  

4.  After the above action is completed, the claims should be readjudicated.  If the claims are not fully granted, a supplemental statement of the case should be issued, and the claims file should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


